Hutcheson, Justice.
A court of equity should not exercise its extraordinary powers where there is no grave danger of impending injury. Bare fears of injury will not authorize such action. Elam v. Elam, 72 Ga. 162 (2). Nowhere in the petition or amendments thereto in the instant case is it alleged that any overt act has been done by the county *261authorities in eonneetion with the license tax complained of, or arrest made, or execution issued, or any levy made on property of complainant. Under the pleadings there is no basis for the exercise of equity jurisdiction, and the court erred in entertaining the petition and granting the injunction prayed for. Cathcart Van & Storage Co. v. Atlanta, 169 Ga. 791 (151 S. E. 489); Howard v. Briarcliff Zoological Corporation, 178 Ga. 595 (173 S. E. 391). The rulings made on the main bill control the whole case.
Nos. 10859, 10860.
October 16, 1935.
I-I. W. Nelson and E. L. Jackson, for McPhaul et al.
Corbitt & Sumner and Edward Parrish, contra.

Judgment reversed on maim, bill of exceptions'; cross-bill dismissed.


All the, Justices concur, except Russell, C. J., absent because of illness.